Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-51, 55-57, 59-60, and 65 were canceled.  
Claims 66-78 were added. 
Claims 52-54, 58, 61-64, and 66-78 are pending and under consideration. 

Withdrawn Rejections
Objections of Specification are withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 52-56 and 65 are withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 65 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is withdrawn.  Applicant canceled the claim and therefore this rejection is moot. 

Rejections of Claims 65, 56, 59-61, and 62-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Rejection of Claims 53-54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 52-56 and 58-61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the presence of progastrin in a biological sample, does not reasonably provide enablement for determining the presence of prostate cancer in a subject, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 56 and 60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement (Deposit Requirement), is withdrawn.  In the reply filed on 14 December 2021, an attorney of record made statement over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent (page 25, last paragraph). 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim 63 is objected to because of the following informalities: “the second progastrin-binding antibody, or antigen-binding fragment thereof” in line 2-3 should read “the second progastrin-binding antibody, or the antigen-binding fragment thereof”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-54, 58, 61-64, and 66-78 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the claims are drawn to a method for the in vitro diagnosis of prostate cancer, wherein the presence of progastrin and the prostate cancer biomarker in a biological sample diagnose the subject with prostate cancer.  Furthermore the claims do not integrate said judicial exception into practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.

Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon, specifically, the claims are drawn to a method for the in vitro diagnosis of prostate cancer, wherein the presence of progastrin and the prostate cancer biomarker in a biological sample diagnose the subject with prostate cancer.  The presence of progastrin and the prostate cancer biomarker in a biological sample is the natural phenomenon.
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited 
With respect to Step 2B, instant specification disclosed that Mab14, produced by hybridoma 2H9F4B7, was described in WO2011/083088 (instant specification, page 21, line 9-10; page 43, line 15-21), and therefore Mab14 was first made public with the disclosure in WO2011/083088 on 14 July 2011 which is before EFD of instant application (30 March 2017).  WO2011/083088 (IDS) teaches Mab14 and hybridoma 2H9F4B7 (page 29, Table IB).  WO2011/083088 (IDS) further teaches anti-progastrin polyclonal antibody specific for the amino-terminal region of progastrin which is recited by instant claim 62 

Response to Arguments
Applicant's arguments filed on 14 December 2021 have been fully considered but they are not persuasive. Applicant argued, “Applicant amended the independent claims to include use of a monoclonal antibody (Mab14) produced by the hybridoma in the step of detecting whether progastrin is present in a biological sample, which includes detecting the binding between progastrin and Mab14. Applicants respectfully submit that the combination of steps in the independent claims (Claims 52, 53, and 54), especially as amended, is not well-understood, routine, or conventional. In particular, Mab14 was first made public with the disclosure in WO 2017/114973 on July 6, 2017, whereas the instant application claims priority to March 30, 2017. Thus, at the time of filing the instant application, Mab14 was not made available to the public and therefore a step of using Mab14 was not well-understood, routine, or conventional” (page 18-19).
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54, 58, 61, 63-64, 66-69, 71-75, and 77-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claims are directed to a genus of a method for the in vitro diagnosis of prostate cancer in a subject, comprising a) obtaining a biological sample from said subject; b) detecting whether progastrin is present in said biological sample by contacting said biological sample with a monoclonal antibody produced by the hybridoma deposited at the CNCM, Institut Pasteur, 25-28 rue du Docteur Roux, 75724 Paris CEDEX 15, France, on 27 December 2016, under reference 1-5158 and detecting the binding between progastrin and said monoclonal antibody; c) detecting whether a prostate cancer biomarker is present in said biological sample; and d) Attorney Docket No.:  ddiagnosing said subject with prostate cancer when the presence of progastrin and said prostate cancer biomarker is detected.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed N-terminal capturing antibody and N-terminal anti-progastrin detection antibody.  While instant claims 52-54 specify monoclonal antibody Mab14 as a capturing antibody in step b), instant claims 52-54 does not recite detection antibody.  Since instant specification disclosed method of detecting progastrin by a first capturing antibody and a second detection antibody, instant specification does not provide adequate written description for instant claims 52-54 comprising only first capturing antibody.  Instant specification does not disclose any working example for detecting progastrin using only one antibody. Furthermore, a few disclosed species antibodies for the N-terminal anti-progastrin detection antibody cannot be considered as a representative number of species falling within the scope of genus comprising all possible N-terminal anti-progastrin antibodies as claimed in instant claims 58, 68, and 74. 
without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens as claimed in instant claims 58, 68, and 74).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Claim 58, 68, and 74 recites “a second progastrin-binding antibody which binds to the N-terminal part of progastrin, wherein the N-terminal part of progastrin is defined by SEQ ID NO: 2”.  In addition, claims 61, 69, and 75 also recite the second progastrin-binding antibody binding to N-terminal epitopes.  Therefore, in claims 58, 61, 68-69 and 74-75, a second progastrin-binding antibody (detection antibody) are defined by the structure of antigen/epitope.  
Notably, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of 
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract).  Furthermore, Goel et al. (The Journal of Immunology 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to progastrin by the mere recitation of “a second progastrin-binding antibody” as the instant claims broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
Applicant's arguments filed on 14 December 2021 have been fully considered but they are not persuasive. Applicant argued that Applicant amended the independent claims to require Mab14 (page 24, last two paragraph). However, instant specification .


Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643